PER CURIAM.
Regis Camillo Pierre appeals from an order denying his motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. We reverse and remand for an evidentiary hearing.
Under State v. Leroux, 689 So.2d 235 (Fla.1996), affirmative misadvice regarding the amount of time to be served on an agreed sentence can be a basis for post-conviction relief. See also Fisher v. State, 824 So.2d 1050 (Fla. 3d DCA 2002); Bauder v. State, 768 So.2d 1232 (Fla. 3d DCA 2000); Gonzales v. State, 766 So.2d 452 (Fla. 3d DCA 2000); Carter v. State, 752 So.2d 725 (Fla. 3d DCA 2000); Bell v. State, 746 So.2d 515 (Fla. 3d DCA 1999); Rensoli v. State, 718 So.2d 1278 (Fla. 3d DCA 1998). As there is nothing in the record to affirmatively and conclusively refute Pierre’s claim, we reverse and remand this matter for an evidentiary hearing on the merits of the claim.
Reversed and remanded.